United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOHN J. PERSHING VA MEDICAL CENTER,
Poplar Bluff, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0008
Issued: March 4, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On October 2, 2019 appellant filed a timely appeal from a May 16, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-0008.
On January 17, 2019 appellant, then a 47-year-old medical technologist, filed a traumatic
injury claim (Form CA-1) alleging that on January 14, 2019 he had difficulty breathing and
experienced swelling of the brain and body when he was exposed to mold at work while in the
performance of duty. He stopped work on the date of the claimed injury. In support of his claim,
appellant submitted medical evidence. OWCP assigned this claim OWCP File No. xxxxxx215.
Following development of the evidence, OWCP, by decision dated March 1, 2019, denied
appellant’s traumatic injury claim on the factual component because the evidence of record did
not support that the January 14, 2019 exposure occurred as alleged. It concluded, therefore, that
the requirements had not been met to establish an injury as defined by FECA. Additionally, OWCP
noted that appellant had filed a prior occupational disease claim (Form CA-2) in OWCP File No.
xxxxxx158 for an injury caused by workplace mold exposure, which would be addressed in a
separate decision. It noted that the alleged employment-related mold exposure in the claim in

OWCP File No. xxxxxx158 and the current claim in OWCP File No. xxxxxx215 occurred over a
period much longer than one shift
On March 19, 2019 appellant requested reconsideration and submitted additional evidence.
He contended that he submitted test results, photographs, and witness statements that were
sufficient to establish that he was exposed to mold at work, as well as medical evidence sufficient
to establish that he had an asthmatic reaction after being exposed to mold.
By decision dated May 16, 2019, under OWCP File No. xxxxxx215, OWCP denied
modification of its March 1, 2019 decision. It again referenced appellant’s claim for mold
exposure under OWCP File No. xxxxx158.
The Board has duly considered the matter and concludes that this case is not in posture
for decision. OWCP’s procedures provide that cases should be administratively combined when
a new injury is reported for an employee who previously filed a claim for a similar injury and
further indicates that the cases should be administratively combined as soon as the need to do so
becomes apparent. 1 The record reflects that appellant filed an occupational disease claim in
OWCP File No. xxxxxx158 and, thereafter, filed the current traumatic injury claim for the same
condition. As both claims involve an asthmatic reaction to the exposure of mold, the claims must
be administratively combined for a full and fair adjudication of appellant’s present claim. This
will allow OWCP to consider all relevant claim files and accompanying evide nce in developing
appellant’s current traumatic injury claim.
The case shall therefore be remanded for OWCP to administratively combine OWCP File
Nos. xxxxxx215 and xxxxxx158. Following this and other such further development as deemed
necessary, it shall issue a de novo decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1) (February 2000);
see R.R., Docket No. 20-0911 (issued October 30, 2020); T.M., Docket Nos. 09-1090 and 09-2226 (issued
March 8, 2010).

2

IT IS HEREBY ORDERED THAT the May 16, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 4, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

